Title: To John Adams from William Lake, 2 January 1793
From: Lake, William
To: Adams, John



(Copy)SirFalmouth 3 January 1793

Having imparted to our mutual Friends Messrs: W. & J. Willink of Amsterdam, my wish to procure the Appointment of American Consul at this Port, they very politely presented me with the enclosed Introduction, & recommendation to your Excellency, for that purpose, the Necessity of the Appointment, I make no doubt is well known to your Excellency, as well as the general Advantage and Conveniency, which would result from it to the numerous Citizens of the United States who have occasion to touch at this Port for the Purpose of obtaining Information as to the Situation of the Different European Markets for American Produce, or otherwise, & I flatter myself the Recommendation of our above mentioned will fully Satisfy your Excellency as to the respectability of the Person for whom they Interest themselves, and his Capacity, & inclination to discharge the Duties of the Office, with Honor to himself, and every possible Attention to the Interests of the subjects of the United States, therefore I presume it needless to mention any thing further, on that Subject, than to assure that during a long residence with them, we ever Coincided in our endeavors to promote the Interest of the United States on every Occasion.
Having said thus much, I take the Liberty to Sollicit of your Excellency such an Appointment; or shou’d it remain in the Province of the Secretary of State, that you will be pleased to hand him this Letter, accompanied with Messrs: Willinks’ Recommendation, which I presume will have equal weight with him as your Excellency.
With Assurances of profound respect, I have the Honor to Subscribe myself Sir / your Excellency’s Most Obedient /  Humble Servant
Wm. Lake